Citation Nr: 9922496	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  95-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disorder on a direct basis.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right ankle disorder on a direct basis.

3.  Entitlement to service connection for a left knee 
disorder and a right ankle disorder on a secondary basis.

4.Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel


INTRODUCTION


The veteran served on active duty from May 1969 to January 
1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a September 1993 
rating decision from the Milwaukee, Wisconsin, Regional 
Office (RO).  That determination, in pertinent part, held 
that new and material evidence had not been received to 
reopen the veteran's claims for service connection for a left 
knee disorder and a right ankle disorder on a direct basis.  
That determination also denied service connection for a right 
knee disorder.  The veteran perfected a timely appeal to all 
of these issues.  He now resides within the jurisdiction of 
the RO in St. Petersburg, Florida.

In his Appeal to the Board (VA Form 9) received in December 
1994, the veteran requested a personal hearing before a 
member of the Board at the RO.  However in another letter 
received in December 1998, the veteran advised the RO that he 
no longer desired a personal hearing before a member of the 
Board at the RO.

The issues of entitlement to service connection for a left 
knee disorder and a right ankle disorder, claimed as 
secondary to the service-connected low back strain with 
degenerative joint disease of the lumbosacral spine and 
status post left ankle fracture with degenerative joint 
disease, will be discussed in the Remand section of this 
decision.


FINDINGS OF FACT

1.  Service connection for a left knee and right ankle 
disorders on a direct basis was denied by a rating action 
dated in August 1979.  The veteran was advised of this 
determination and of his appellate rights by a letter dated 
in August 1979.  This decision was not appealed.

2.  Additional evidence received after the August 1979 RO 
decision, which denied service connection for a left knee 
disorder, by itself or in connection with evidence previously 
assembled is not so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The additional evidence received after the August 1979 RO 
decision, which denied service connection for a right ankle 
disorder, by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

4.  There is no competent medical evidence linking the 
veteran's current right ankle disorder to service.

5.  Service connection is in effect for low back strain with 
degenerative joint disease of the lumbosacral spine, 
evaluated as 20 percent disabling; and status post left ankle 
fracture with degenerative joint disease, evaluated as 10 
percent disabling.

6.  There is no competent medical evidence linking the 
veteran's current right knee disorder to service.

7.  There is no competent medical evidence establishing a 
causal relationship between the veteran's right knee disorder 
and his service connected low back strain with degenerative 
joint disease of the lumbosacral spine or status post left 
ankle fracture with degenerative joint disease.


CONCLUSIONS OF LAW

1.  The August 1979 RO decision, which denied service 
connection for a left knee disorder on a direct basis is 
final, and new and material evidence sufficient to reopen the 
claim has not been received.  38 U.S.C.A. § 5107, 5108, 7105 
(c) (West 1991); 38 C.F.R. § 3.156, (1998).

2.  The evidence received since the August 1979 RO decision, 
which denied service connection for a right ankle disorder on 
a direct basis, is new and material evidence and the 
veteran's claim is reopened. 38 U.S.C.A. § 5107, 5108, 7105 
(c) (West 1991); 38 C.F.R. § 3.156, (1998).

3.  The claim for entitlement to service connection for a 
right ankle disorder on a direct basis is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The claim for entitlement to service connection for a 
right knee disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Left Knee Disorder On A Direct Basis

The veteran's current appeal involves an attempt to reopen 
his claim for entitlement to service connection for a left 
knee disorder on a direct basis.  It is the veteran's 
contention that he injured his left knee at the same time he 
fell and broke his left ankle.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations provide that congenital or developmental defects, 
such as refractive error of the eye, are not diseases or 
injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303(c).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the RO's August 1979 
last final disallowance of a claim for service connection for 
a left knee disorder on a direct basis may be briefly 
summarized

The service entrance examination showed complaints of leg 
cramps from football and old Osgood-Schlatter disease of the 
left knee with left knee pain when kneeling. The remaining 
service medical records including the separation examination 
revealed no other complaint or finding relative to the left 
knee. 

According to the report of a VA orthopedic medical 
examination conducted in July 1979, the examiner concluded 
that the veteran had a diagnosis of Osgood-Schlatter disease 
of the left knee, existed prior to service, with no 
impairment.  X-rays showed no abnormality.

The August 1979 RO denial of service connection for a left 
knee disorder on a direct basis was based on findings that a 
left knee was not incurred in or aggravated by active 
service.  The RO noted that the veteran's left knee disorder 
was a constitutional or developmental abnormality and was not 
a disability for which compensation may be granted under the 
law. The veteran was notified of this decision and of his 
appellate rights.  He did not appeal this determination. 
Accordingly, the August 1979 decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).

However, the veteran may reopen his claim by submitting new 
and material evidence.  If new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

The evidence added to the record since the time of the 
adverse RO decision of August 1979 consist of private and VA 
outpatient treatment records dated from 1980 to 1997, and the 
reports of VA examinations dated from March 1987 to January 
1997.  These records show he was seen at a private facility 
for several complaints beginning in 1991, including pain 
involving the left knee.

In the report of a VA orthopedic examination performed in 
March 1996, the examiner concluded that the veteran had a 
diagnosis of patellofemoral tendonitis of the left knee.  X-
rays of the left knee, associated with the March 1996 VA 
orthopedic examination, showed early degenerative changes.

In another report of VA orthopedic examination conducted in 
June 1996, the examiner concluded that the veteran had 
diagnoses of patella tendonitis of the left knee and mild 
patello femoral degenerative disease of the left knee.

To summarize, lay statements which describe a symptom of a 
disability or an incident which occurred in service are 
considered to be competent evidence However, a lay person is 
not competent to make a medical diagnosis, or to relate a 
given medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

In this regard, the additional evidence shows symptoms 
associated with the left knee in 1992, many years after 
service.  As previously indicated Osgood -Schlatter's disease 
was diagnosed at the time of entry into active duty.  
Subsequently diagnosed was arthritis and patellofemoral 
tendonitis of the left knee, again many years after service.  
There is no evidence, other than the veteran statements, 
which relate the left knee disabilities to service.  The 
additional evidence received since August 1979 does not 
include information that by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, the Board finds that the additional 
evidence submitted since the August 1979 RO's last final 
disallowance of a claim for service connection for a left 
knee disorder on a direct basis, is not new and material 
evidence sufficient to reopen the claim.



II.  Right Ankle Disorder On A Direct Basis

The veteran contends that when he fell and broke his left 
ankle he also sustained a severe sprain to the right ankle.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record at the time of the RO's August 1979 
last final disallowance of a claim for service connection for 
a right ankle disorder on a direct basis included the service 
medical records and the report of a Department of Veterans 
Affairs (VA) general medical examination.

The service medical records show that the veteran was treated 
for a broken left ankle after falling while stationed in 
Panama in April 1997.  When seen at the dispensary in May 
1977 he also complained of pain in his right heel.  He stated 
that his right foot felt sore and painful when he put weight 
on it.  The separation examination showed no pertinent 
abnormality.

According to the report of a VA orthopedic examination 
conducted in July 1979, the examiner concluded that the 
veteran had a diagnosis of a history of sprain, right ankle 
with no residual on physical examination.  X-rays showed no 
abnormality.

The August 1979 RO denial of service connection for a right 
ankle disorder on a direct basis was based on findings to the 
effect that a right ankle disorder had not been demonstrated.  
The veteran was notified of that decision and of his 
appellate rights.  He did not appeal that determination.  
Accordingly, the August 1979 decision is final. 8 U.S.C.A. 
§ 7105.  

However, the veteran may reopen his claim by submitting new 
and material evidence.  If new and material evidence is 
presented or secured with respect to a claim, which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence added to the record since the time of the 
adverse RO decision of August 1979 consist of private and VA 
outpatient treatment records dated from 1980 to 1997, and the 
reports of VA examinations dated from March 1987 to January 
1997. 

A VA orthopedic examination was conducted in June 1992.  At 
that time the veteran reported that when he fractured his 
left ankle 15 years ago he also sprained his right ankle.  He 
stated that he now had constant pain in the right ankle that 
was worse in the morning.  In the report of a VA orthopedic 
examination performed in March 1996, the examiner concluded 
that the veteran had a diagnosis of lateral impingement of 
the right ankle.  The examiner noted that X-rays of the right 
ankle showed mild degenerative joint disease.

The additional evidence confirms for the first time the 
presence of a chronic disability involving the right ankle.  
Thus, the Board finds that this evidence bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, it is the Boards judgment that the additional 
evidence is new and material and the veteran's claim has been 
reopened.

In Elkins v. West, 12 Vet. App. 209 (1999) the Court held 
that that in making a determination as to whether new and 
material evidence has been submitted to reopened a previously 
denied final decision, a three step process is required.  It 
must first be determined whether new and material evidence 
has been submitted.  If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.

Accordingly, the next determination is whether the claim is 
well grounded. A well-grounded claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  The United States Court of Veterans Appeals (Court) 
has held that in order to be a well-grounded claim, there 
must be competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

Lay statements which describe a symptom of a disability or an 
incident which occurred in service are considered to be 
competent evidence.  However, a lay person is not competent 
to make a medical diagnosis, or to relate a given medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In this regard, there is no competent medical evidence of 
record which relates the current right ankle disorder to 
service.  Accordingly, his claim is not well grounded and 
must be denied.  


III.  Right Knee Disorder

The threshold question that must be resolved with regard to a 
claim is whether the appellant has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990). A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible. See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet.App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Furthermore, service connection will be granted for 
arthritis, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury or when a disability is aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) ; Allen v. 
Brown, 7 Vet.App. 439 (1995).

Service connection is in effect for degenerative joint 
disease of the lumbosacral spine, evaluated as 20 percent 
disabling; and status post left ankle fracture with 
degenerative joint disease, evaluated as 10 percent 
disabling.

The veteran contends that when he fell and broke his left 
ankle he also sustained a an injury to the right knee.

The service entrance examination showed no abnormality 
pertaining to the right knee.  In March 1978, the veteran was 
seen at the dispensary for complaints of pain on the lateral 
side of the right patella resulting from a fall incurred 
during a fracture the left ankle in May 1977.  The examiner's 
diagnostic assessment was possibly right knee chondromalacia.  
The report of the veteran's separation medical examination 
performed in January 1979 shows that the clinical evaluation 
of the lower extremities was normal.

A VA orthopedic examination was conducted in July 1979.  At 
that time the veteran reported that his knees became sore at 
times.  An examination of the right knee showed no 
abnormality.  X-rays were negative.  The veteran received 
treatment at VA and private facilities from 1980 to 1997 for 
various disorders.  He was seen at a private facility in 
October 1991 for pain in both knees.  In July 1992 the 
impression was right knee pain and degenerative joint 
disease, post-traumatic. 

A VA orthopedic examination was conducted in March 1996. At 
that time the veteran complained of right knee pain.  X-rays 
of the right knee revealed early degenerative changes.  The 
diagnosis was patellofemoral tendonitis of the right knee.  

A VA orthopedic examination was performed in June 1996.  At 
that time the veteran complained of bilateral knee pain.  The 
pain was progressive with walking three to four blocks.  The 
examination showed decreased range of motion.  X-rays showed 
mild degenerative joint disease.  The diagnoses were patella 
tendonitis of the right knee and mild patello femoral 
degenerative disease of the right knee.  The examiner also 
concluded that there was no relationship between the 
veteran's right knee pain, back pain and ankle pain.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded. Id.  
While the veteran is competent to describe right knee pain, a 
diagnosis and an analysis of the etiology regarding such 
symptoms requires competent medical evidence and cannot be 
evidenced by the veteran's lay statements.  See Espiritu, 
supra.

To summarize, the service medical records reflect that the 
veteran was treated in March 1978 for possible right knee 
chondromalacia.  However, at the time of the separation 
examination, no pertinent abnormality was reported.  The 
first post service clinical evidence indicative of problems 
with the right knee was in the early 1990s when he was seen 
for right knee pain.  This is many years after service.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
tends to show that the veteran currently has a right knee 
disorder which is related to his period of active service or 
is causally related to his service connected low back strain 
with degenerative joint disease of the lumbosacral spine, 
and/or status post left ankle fracture with degenerative 
joint disease.  

Consequently, in the absence of any competent evidence 
linking a current disability to service and in the absence of 
any competent evidence of a causal relationship between a 
current disability and a service connected disability, the 
claim is not well-grounded.  Caluza.  Accordingly, there is 
no duty to assist the veteran in any further development of 
his claim.  Rabideau v. Derwinski, 2 Vet.App. 141 (1992), 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Further, the 
Board views the information provided in the statement of the 
case, supplemental statement of the case, and other 
correspondence from the RO sufficient to inform the veteran 
of the elements necessary to complete his application for 
service connection for a right knee disorder.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on this issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).


ORDER

The claims for service connection for a left and right knee, 
and right ankle disorders are denied.


REMAND

The issues of entitlement to service connection for a left 
knee disorder and a right ankle disorder, claimed as 
secondary to the service-connected low back strain with 
degenerative joint disease of the lumbosacral spine and 
status post left ankle fracture with degenerative joint 
disease, was included in the supplemental statement of the 
case dated in October 1996.  The RO informed the veteran that 
the supplemental statement of the case contained changes or 
additions to the original statement of the case issued in 
September 1994 and that they were giving him a period of 60 
days to make any comment concerning the additional 
information.  The RO also informed the veteran that he had 
filed a substantive appeal with respect to all the issues 
contained in the statement of the case and that a response at 
that time was optional.  

A review of the record does not show that the veteran has 
filed a substantive appeal regarding the issue of entitlement 
to service connection for a left knee disorder and a right 
ankle disorder on a secondary basis.  In view of the 
confusion the cover letter may have caused the veteran, the 
Board finds that additional development is warranted.  
Accordingly, the case is REMANDED for the following:

1.  It is requested that the RO afford 
the veteran the opportunity to perfect 
his appeal and inform the veteran of the 
necessary requirements.  He should also 
be informed that he has the opportunity 
to submit additional evidence and 
arguments in support of this claim.

2.  There the RO should review the 
appellant's claim, to include the issue 
of timeliness if appropriate.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

